Citation Nr: 0124171	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  99-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable initial rating for post-
traumatic arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1951 to January 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1999 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  In the decision, the RO granted 
service connection for post-traumatic arthritis of the left 
ankle, and assigned a noncompensable initial disability 
rating.  

A hearing was held at the RO before the undersigned Member of 
the Board in August 2001.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's post-traumatic arthritis of the left ankle 
has resulted in painful motion and moderate limitation of 
motion of the ankle.


CONCLUSION OF LAW

The criteria for a 10 percent initial disability rating for 
post-traumatic arthritis of the left ankle are met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107(a) (West Supp. 2001).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001). 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC.  The basic 
elements for establishing entitlement to a higher rating have 
remained unchanged despite the recent change in the law with 
respect to duty to assist and notification requirements.  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing.  The claims file 
contains the veteran's service medical records and his post-
service treatment records.  All relevant evidence identified 
by the veteran was obtained and considered.  

The veteran was afforded a disability evaluation examination 
to assess the severity of the disorder.  With regard to the 
adequacy of the examination, the Board notes that the report 
of examination reflects that the examiner recorded the past 
medical history, noted the veteran's current complaints, 
conducted a physical examination, and offered appropriate 
assessments and diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's service-connected 
disability.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new Act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expenditure of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Since the appeal for a higher evaluation arises from the 
rating decision which granted service connection and assigned 
the initial disability evaluation for the disability, the 
entire rating period is to be considered including the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The issue have 
been characterized accordingly.

The veteran contends that the RO made a mistake by failing to 
assign a compensable disability rating for his service-
connected post-traumatic arthritis of the left ankle.  He 
asserts that the disorder causes pain and limitation of 
motion in the ankle.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The veteran testified before the undersigned Member of the 
Board in August 2001 that his left ankle was painful.  He 
stated that he had told his doctors about his left ankle 
pain, but did not take any medication specifically for that 
problem.  He said that at times the pain was so bad that he 
had to use crutches.  He reported that it occurred on and 
off, and caused pain to shoot from the top of the foot 
upward.  He described the disorder as being severe.  The 
veteran presented similar testimony during a hearing held 
before a hearing officer from the RO in October 1999.

The veteran's VA treatment records have been obtained, but do 
not contain any references to complaints of ankle pain or 
limitation of motion.

The report of a VA examination conducted in May 1999 shows 
that the veteran gave a history of being struck by shrapnel 
in several areas including the left medial ankle.  He was 
treated at a field hospital with cleansing and debridement, 
and never had further surgery on the lower extremities.  The 
veteran stated that over the years both of his legs were 
getting worse.  He complained of having pain over the medial 
aspect of the left ankle.  This occurred on an intermittent 
basis on the average of four times per month.  He said that 
when the pain occurred it was very severe and limited his 
ability to bear weight.  The pain could last anywhere from 
six hours to four days, and during that time he was unable to 
walk on the ankle.  Between the attacks the ankle was 
asymptomatic.  

On physical examination, there were scars involving the left 
medial malleolus and the left lower extremity.  One was 
circular, measured 6.5 by 3.5 cm, and was depressed 
approximately 1.8 cm.  The left medial tibia in the mid one 
third had a scar that was 3 by 2.5 cm., and the left medial 
aspect of the leg just below the knee had a scar that was 4.5 
by 2.5 cm and depressed approximately 1/8 cm.  All of the 
scars were well healed and non tender.  There was no 
tenderness over the legs or lower extremities or of the 
involved left ankle.  The veteran could dorsiflex the left 
ankle to 35 degrees without pain.  He could plantar flex to 
45 degrees without pain.  Inversion and eversion were to 3-4 
degrees without painful discomfort.  Gait and station 
appeared to be normal.  The diagnoses were (1) shrapnel 
wounds resulting in scars and minimal symptomatology; (2) 
peripheral vascular disease and claudication of both lower 
extremities which in the examiner's opinion was unrelated to 
the original injury; and (3) post-traumatic arthritis of the 
left ankle secondary to shrapnel wound.  

The RO has rated the veteran's left ankle disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5271, which provides that 
a 10 percent disability rating is warranted if there is 
moderate limitation of motion of the ankle.  A 20 percent 
rating is warranted if there is marked limitation of motion.  
Under 38 C.F.R. § 4.31, however, a zero percent rating shall 
be assigned when the requirements for a compensable 
evaluation are not met.  

Normal ankle dorsiflexion is from 0 to 20 degrees, and normal 
plantar flexion of the ankle is from 0 to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II.  On examination, the veteran's 
ranges of motion were consistent with the normal range.  
However, when assigning a disability rating based on 
limitation of range of motion, it is also necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See 38 C.F.R. 
§§  4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Also, 38 C.F.R. § 4.59 provides that in cases of 
arthritis the minimum compensable rating for the joint is 
contemplated with actual painful motion and 10 percent is the 
minimum rating under DC 5271 for limited motion of the ankle.  
The Board finds that the veteran's testimony about having 
painful motion in the ankle is credible, and that pain 
associated with the veteran's post-traumatic arthritis of the 
left ankle has resulted in moderate limitation of motion of 
the ankle.  Accordingly, the Board finds that the criteria 
for a 10 percent initial disability rating post-traumatic 
arthritis of the left ankle are met.

The Board further finds, however, that the left ankle has not 
been shown to be productive of more than moderate limitation 
of motion of the ankle at any time during the rating period.  
The Board notes that the examination report demonstrates that 
the veteran's plantar flexion and dorsiflexion were 
essentially normal on that day.  The Board also notes that 
the evidence pertaining to the left ankle arthritis does not 
include radiographic evidence of malunion, for example, which 
could be rated at 20 percent under Diagnostic Code 5262 in 
cases of moderate ankle (or knee) disability.  A 20 percent 
rating is also provided under Diagnostic Code 5270 in cases 
of ankylosis or fixation of the ankle in plantar flexion or 
dorsiflexion (between 0 and 10 degrees), but the veteran's 
left ankle is not ankylosed.  Thus, even taking into account 
the veteran's complaints of pain with movement, the evidence 
does not demonstrate marked limitation of motion of the ankle 
or other impairment that would qualify for a rating in excess 
of 10 percent.  Accordingly, the Board concludes that the 
criteria for an initial disability rating higher than 10 
percent for post-traumatic arthritis of the left ankle are 
not met.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1 (2000).  The Board notes that in exceptional 
cases where evaluations provided by the rating schedule are 
found to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to service-connected 
disorder.  38 C.F.R. § 3.321(b) (2000).  However, the Board 
believes that the regular schedular standards applied in the 
current case adequately describe and provide for the 
veteran's symptoms and disability level.

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  He has not been 
hospitalized for treatment of the disorder.  With respect to 
whether there is evidence of marked interference with 
employment, the Board notes that the veteran is retired, but 
has not presented any objective medical opinion to support a 
conclusion that his service-connected left ankle disability 
significantly interfered with his employment.  The veteran 
testified that he retired in 1987, long before establishing 
service connection for the left ankle disorder.  The Board 
also notes that his current compensable rating contemplates a 
degree of industrial impairment, and there is no reason to 
believe that the rating schedule does not adequately 
compensate the veteran for the impairment.  In summary, the 
Board does not find that the veteran's case is outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995) and Floyd v. Brown, 9 Vet. App. 94, 96 (1996).


ORDER

A 10 percent initial rating for post-traumatic arthritis of 
the left ankle is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

 

